Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 1 of 9 PageID: 120




 Thomas E. Stagg
 Andrew Kazin
 Stagg Wabnik Law Group LLP
 Attorneys for CJH Enterprises LLC d/b/a Lucky’s Leash
 401 Franklin Avenue, Suite 300
 Garden City, NY 11530
 Tel: (516) 812-4550

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 ---------------------------------------------------------------------X
 CJH ENTERPRISES LLC d/b/a LUCKY'S LEASH
                                                                          DOCKET No.: 2:20-CV-
                         Plaintiff,                                       15067(SDW)(LDW)

                -against-
                                                                          REPLY TO COUNTERCLAIMS
 TEKNO PRODUCTS INC. and JEFF KURANI,

                          Defendants.
 ---------------------------------------------------------------------X

        Plaintiff and Counterclaim-Defendant CJH Enterprises LLC d/b/a Lucky’s Leash (“CJH”),

by its attorneys, Stagg Wabnik Law Group LLP, as and for its Reply to Counterclaims (the

“Counterclaims”) asserted by Defendant Tekno Products Inc. (“Tekno”) responds as follows:

                                             INTRODUCTION

        1.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “1” of the Counterclaims.

        2.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “2” of the Counterclaims.

        3.       Denies the allegations contained in paragraph “3” of the Counterclaims and

otherwise respectfully refers the Court to the terms of the agreement between CJH and Tekno (the

“Agreement”) annexed as “Exhibit B” to CJH’s complaint.

        4.       Denies the allegations contained in paragraph “4” of the Counterclaims.

        5.       Denies the allegations contained in paragraph “5” of the Counterclaims.

        6.       Denies the allegations contained in paragraph “6” of the Counterclaims.
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 2 of 9 PageID: 121




                                    NATURE OF ACTION

       7.      The allegations set forth in paragraph “7” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       8.      The allegations set forth in paragraph “8” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       9.      Denies the allegations set forth in paragraph “9” of the Counterclaims and denies

that Tekno is entitled to any judgment against CJH.

                                    JURISDICTION AND VENUE

       10.     The allegations set forth in paragraph “10” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH does not contest the jurisdiction of this Court.

       11.     The allegations set forth in paragraph “11” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH does not contest the jurisdiction of this Court.

       12.     The allegations set forth in paragraph “12” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH does not contest venue in this Court.

                                             THE PARTIES

       13.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “13” of the Counterclaims.




                                                 2
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 3 of 9 PageID: 122




       14.     Denies the allegations in paragraph “14” of the Counterclaims, except admits CJH

is a limited liability company existing in and under the laws of the State of North Carolina with a

principal place of business located in Charlotte, North Carolina.

                                     FACTUAL BACKGROUND

       15.     The allegations set forth in paragraph “15” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph

       16.     Admits the allegations contained in paragraph “16” of the Counterclaims, and avers

that the product at issue is called Lucky’s Leash, not Lucky Leash.

       17.     Admits the allegations contained in paragraph “17” of the Counterclaims.

       18.     The allegations set forth in paragraph “18” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       19.     Denies the allegations contained in paragraph “19” of the Counterclaims and

otherwise respectfully refers the Court to the Agreement for the terms thereof.

       20.     Denies the allegations contained in paragraph “20” of the Counterclaims and

otherwise respectfully refers the Court to the Agreement for the terms thereof.

       21.     Denies the allegations contained in paragraph “21” of the Counterclaims.

       22.     Denies the allegations contained in paragraph “22” of the Counterclaims.

       23.     Denies the allegations contained in paragraph “23” of the Counterclaims.

       24.     Admits the allegations contained in paragraph “24” of the Counterclaims.

       25.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “25” of the Counterclaims.

       26.     Denies the allegations contained in paragraph “26” of the Counterclaims.
                                                3
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 4 of 9 PageID: 123




       27.       Denies the allegations contained in paragraph “27” of the Counterclaims.

       28.       Denies the allegations contained in paragraph “28” of the Counterclaims.

       29.       Denies the allegations contained in paragraph “29” of the Counterclaims.

       30.       Denies the allegations contained in paragraph “30” of the Counterclaims.

       31.       Denies the allegations contained in paragraph “31” of the Counterclaims.

       32.       Denies the allegations contained in paragraph “32” of the Counterclaims.

       33.       Denies the allegations contained in paragraph “33” of the Counterclaims.

       34.       Denies the allegations contained in paragraph “34” of the Counterclaims.

                               AS AND FOR A FIRST COUNTERCLAIM
                                   (Declaration of Non-Infringement)

       35.       CJH repeats and realleges the answers to the preceding paragraphs as if fully set

forth herein.

       36.       The allegations set forth in paragraph “36” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       37.       Admits the allegations contained in paragraph “37” of the Counterclaims.

       38.       Admits the allegations contained in paragraph “38” of the Counterclaims.

       39.       Denies knowledge or information sufficient to form a belief as to the allegations in

paragraph “39” and otherwise respectfully refers the Court to the document referenced for the

terms thereof.

       40.       The allegations set forth in paragraph “40” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       41.       Denies the allegations contained in paragraph “41” of the Counterclaims.

                                                  4
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 5 of 9 PageID: 124




                             AS AND FOR A SECOND COUNTERCLAIM
                            (Breach of Duty of Good Faith and Fair Dealing)

       42.      CJH repeats and realleges the answers to the preceding paragraphs as if fully set

forth herein.

       43.      The allegations set forth in paragraph “43” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       44.      The allegations set forth in paragraph “44” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       45.      The allegations set forth in paragraph “45” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       46.      Denies the allegations contained in paragraph “46” of the Counterclaims.

       47.      Denies the allegations contained in paragraph “47” of the Counterclaims.

       48.      Denies the allegations contained in paragraph “48” of the Counterclaims.

       49.      Denies the allegations contained in paragraph “49” of the Counterclaims.

       50.      Denies the allegations contained in paragraph “50” of the Counterclaims.

                         AS AND FOR A THIRD COUNTERCLAIM
                          (Breach of Warranty of Merchantability)

       51.      CJH repeats and realleges the answers to the preceding paragraphs as if fully set

forth herein.

       52.      The allegations set forth in paragraph “52” of the Counterclaims set forth legal

 conclusions to which no response is required, however, to the extent that a response is required,

 CJH denies the allegations set forth in such paragraph.
                                                5
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 6 of 9 PageID: 125




       53.       The allegations set forth in paragraph “53” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       54.       Denies the allegations contained in paragraph “54” of the Counterclaims.

       55.       Denies the allegations contained in paragraph “55” of the Counterclaims.

       56.       Denies the allegations contained in paragraph “56” of the Counterclaims.

       57.       Denies the allegations contained in paragraph “57” of the Counterclaims.

       58.       Denies the allegations contained in paragraph “58” of the Counterclaims.

       59.       Denies the allegations contained in paragraph “59” of the Counterclaims.

                          AS AND FOR A FOURTH COUNTERCLAIM
                                (Negligent Misrepresentation)

       60.       CJH repeats and realleges the answers to the preceding paragraphs as if fully set

forth herein.

       61.       The allegations set forth in paragraph “61” of the Counterclaims set forth legal

conclusions to which no response is required, however, to the extent that a response is required,

CJH denies the allegations set forth in such paragraph.

       62.       Denies the allegations set forth in paragraph “62” of the Counterclaims.

       63.       Denies the allegations set forth in paragraph “63” of the Counterclaims.

       64.       Denies the allegations set forth in paragraph “64” of the Counterclaims.

       65.       Denies the allegations set forth in paragraph “65” of the Counterclaims.

       66.       Denies the allegations set forth in paragraph “66” of the Counterclaims.

       67.       Denies the allegations set forth in paragraph “67” of the Counterclaims.

       68.       Denies Tekno is entitled to the relief requested in the “WHEREFORE” section of its

Counterclaims.

                                                   6
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 7 of 9 PageID: 126




                                       JURY DEMAND

       69.    CJH denies Tekno is entitled to a trial by jury.

                   AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       70.    Tekno fails to state a claim upon which relief can be granted.

                  AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       71.    CJH states that there exists a defense to the claims asserted in the Counterclaims

that is founded upon documentary evidence.

                   AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       72.    The Counterclaims are barred, in whole or in part, by the principle of estoppel.

                  AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       73.    If Tekno suffered damages as alleged, then Tekno failed to mitigate such damages.

                   AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       74.    The Counterclaims are barred by the terms and conditions of the Agreement.

                   AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       75.    The Counterclaims are barred for Tekno’s failure to perform.

                 AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       76.    Tekno is not entitled to recover as against CJH under the doctrine of unclean hands.

                 AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

       77.    The Counterclaims are barred by the doctrine of laches.

                   AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       78.    CJH acted in good faith at all times.




                                                7
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 8 of 9 PageID: 127




                     AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       79.     The damages claimed by Tekno against CJH were not proximately caused by any

conduct of CJH. To the extent that Tekno has not suffered any damages as a direct or proximate

cause of CJH’s actions or inactions, Tekno may not recover any damages against CJH.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

       80.     Upon information and belief, timely notice of the purported defect was not provided

by Tekno to CJH.

                    AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       81.     Upon information and belief, Tekno cannot rely on an unstated defect to establish

a breach because the defect was easily ascertainable and CJH could have, if notified, seasonably

cured the defect.

                AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

       82.     At all relevant times, CJH acted in a commercially reasonable manner.

               AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

       83.     Upon information and belief, Tekno did not discover the purported non-

conformance of the goods within a reasonable time after acceptance.

       WHEREFORE, for all foregoing reasons, it is respectfully requested that Tekno’s

Counterclaims be dismissed in its entirety.

Dated: Garden City, New York
       March 22, 2021
                                                    Stagg Wabnik Law Group LLP
                                                    By: /s/ Andrew Kazin
                                                           Thomas E. Stagg
                                                           Andrew Kazin
                                                           Attorneys for Plaintiff/Counterclaim
                                                           Defendant
                                                           CJH Enterprises d/b/a Lucky’s Leash
                                                           401 Franklin Avenue, Suite 300
                                                           Garden City, New York 11530
                                                8
Case 2:20-cv-15067-SDW-LDW Document 25 Filed 03/22/21 Page 9 of 9 PageID: 128




                                                         (516) 812-4550



 TO:   Barry Lewin
       Jonathon M. Purow
       Gottlieb, Rackman & Reisman, P.C.
       Attorneys for Defendants/Counterclaim Plaintiff
       Tekno Products, Inc. and Jeff Kurani
       270 Madison Avenue,
       New York, New York 10016




                                             9
